Citation Nr: 0712757	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-12 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on essentially continuous active duty from 
May 1944 to April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the benefits sought on 
appeal.

Entitlement to service connection for bilateral hearing loss 
was previously denied by the RO in January 2002. In the 
absence of a perfected appeal, that decision is final. 38 
U.S.C.A. § 7105 (West 2002). Thus, regardless of any RO 
action, the current claim may be considered on the merits 
only if new and material evidence has been submitted since 
that final decision. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 

In October 2005, the veteran testified at a Travel Board 
hearing before the undersigned. A transcript of that hearing 
is of record.

In January 2006, the case was remanded by the Board for 
further development.

A motion to advance this case on the Board's docket was 
received in March 2007 and granted by the Board in April 
2007, for good cause. 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1. In a January 2002 decision the RO denied the veteran's 
claim of entitlement to service connection for a bilateral 
hearing loss; notice of such denial was furnished to the 
applicant, but he did not perfect an appeal.

2. Evidence received since the January 2002 decision is 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial, and it does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a bilateral hearing 
loss disorder.


CONCLUSION OF LAW

The January 2002 decision denying entitlement to service 
connection for a bilateral hearing loss is final; evidence 
submitted since that denial is not new and material. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in February 2006 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal. The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and an effective date is 
harmless, however because the Board has determined that new 
and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss. Hence, any questions regarding what rating or 
effective date would be assigned are moot.  The claim was 
readjudicated in a November 2006 supplemental statement of 
the case.

The Board finds that VA has complied with the duty-to-assist 
requirements found in 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159 (2006).  Specific notifications are required regarding 
the bases for the previous denials and of what would 
constitute new and material evidence in the context of the 
previous denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006). Through the aforementioned February 2006 
correspondence, notice letters, the rating decision, and the 
November 2006 supplemental statement of the case, the veteran 
was told of the bases of the prior denial and what was 
specifically required from him to reopen his claim.

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing of the notice provided was harmless, 
the appellant was not prejudiced, and the Board may proceed 
to decide this appeal. Simply put, there is no evidence that 
any VA error in notifying the appellant reasonably affects 
the fairness of this adjudication. ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development. There is no pertinent evidence 
which is not currently part of the claims file. Hence, VA has 
fulfilled its duty to assist the appellant.


Criteria

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108. 
 
New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam). The Board is required 
to give consideration to all of the evidence received since 
the January 2002 decision in light of the totality of the 
record. Hickson v. West, 12 Vet. App. 247, 251 (1999).

Analysis

The RO denied entitlement to service connection for hearing 
loss in January 2002. The veteran did not perfect an appeal. 
That decision is therefore final. See 38 C.F.R. §§ 20.302, 
20.1103 (2006).

The evidence of record at the time of the January  2002 
decision consisted of the February 1947 service separation 
examination which found appellant's hearing to be normal to a 
whispered voice test; a 1950 application for VA hospital or 
domiciliary care for chest pain and vomiting.  
 
In February 2003, the veteran filed an application to reopen 
the claim for entitlement to service connection for a hearing 
loss disorder. 

In response to RO's development letters asking for additional 
evidence to support his claim the veteran submitted or 
identified medical evidence which VA secured.  In April 2006, 
he stated that he was unaware of any additional evidence that 
should be secured.  Significantly, however, amongst all the 
documents secured since the last final rating decision there 
remains no new competent evidence linking, or even suggesting 
a link, between a current hearing loss to the appellant's 
active duty service.  Thus, while this medical evidence is 
new, it is not material because it does not create a 
reasonable possibility of substantiating the claim.  

The evidence of record continues to be devoid of any 
competent evidence that the veteran's hearing loss disorder 
was incurred or aggravated during service.  The evidence 
presented since January 2002 is merely cumulative of evidence 
that has already been considered.  Therefore, the evidence 
submitted since that RO decision does not raise a reasonable 
possibility of substantiating the veteran's claim; it is not 
new and material evidence sufficient to reopen a claim for 
service connection for a hearing loss disorder.  38 U.S.C.A. 
§ 5108.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER


New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a hearing 
loss disorder, the appeal is denied.

____________________________________________
DEREK N. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


